DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle (US PGPub 2015/0372062, hereinafter referred to as “Ingle”, IDS reference).
Ingle discloses the semiconductor device as claimed.  See figures 1-20 and corresponding text, where Ingle teaches, in claim 18, a light-emitting device comprising: 
a first layer stack (52) configured to generate light; (figure 10; [0087])
at least one additional layer stack (54) configured to generate light, wherein each of the first layer stack and the at least one additional layer stack are separately drivable from one another; (figures 10 and 11; [0086-0092]) and 
an auxiliary structure (28,30,32,34) arranged between the first layer stack and the at least one additional layer stack (54), wherein the auxiliary structure is electrically insulating, (figure 6; [0080]) a first electrode (12) is assigned to each of the first and the at least one additional layer stacks (52, 54), each of the first electrodes (12) makes electrical contact with the associated layer stack, the auxiliary structure (28,30,32,43) is arranged between the first layer stack and the at least one additional layer stack along a lateral direction. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 19, wherein at least one of the first electrodes is in direct contact with the auxiliary structure. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 20, wherein each of the first electrodes is in direct contact with the auxiliary structure. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 21, wherein each of the first electrodes comprises a transparent conductive oxide. ([0013])
Ingle teaches, in claim 22, wherein each of the first electrodes is arranged in direct contact with the associated layer stack on a surface of the associated layer stack. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 23, further comprising a second electrode assigned to the first and the at least one additional layer stacks, each of the second electrodes makes electrical contact with the associated layer stack. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 24, wherein the first layer stack and the at least one additional layer stack are configured to generate light independently from each other. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 25, wherein the first layer stack and the at least one additional layer stack are arranged on a common carrier. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 26, wherein the auxiliary structure fills a region in a lateral direction between the first layer stack and the at least one additional layer stack. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 27, wherein each of the at least one additional layer stack and the first layer stack is part of a segment of the light-emitting device. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 28, wherein at least two of the segments of which each of the at least one additional layer stack and the first layer stack are a part differ in their shape. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 29, wherein at least two of the segments of which each of the at least one additional layer stack and the first layer stack are a part differ in their lateral extent. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 30, wherein at least two of the segments of which each of the at least one additional layer stack and the first layer stack are a part differ in a color of light produced in the respective segments. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 31, wherein at least two of the segments of which each of the at least one additional layer stack and the first layer stack are a part differ in a brightness of light produced in the respective segments. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 32, wherein the auxiliary structure is reflective or light-scattering. (figures 10, and 11; [0056-0093], [0132])
Ingle teaches, in claim 33, wherein the first layer stack and the at least one additional layer stack comprise at least one different material. (figures 10, and 11; [0056-0093])
Ingle teaches, in claim 34, wherein the first layer stack and the at least one additional layer stack differ in thickness. (figures 10, and 11; [0056-0093]). 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 30, 2022